Order filed December 15, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-11-00933-CV
                                     ____________

          LEVIATHAN ENTERPRISE GROUP, INC., ET AL, Appellants

                                             V.

                        ULYSSES W. WATKINS, JR., Appellee



                        On Appeal from the 239th District Court
                               Brazoria County, Texas
                             Trial Court Cause No. 44409


                                        ORDER
       The notice of appeal in this case was filed October 17, 2011. To date, the filing fee
of $175.00 has not been paid. No evidence that appellant is excused by statute or the
Texas Rules of Appellate Procedure from paying costs has been filed. See Tex. R. App.
P. 5. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before December 30, 2011. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                           PER CURIAM